IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 June 9, 2009
                               No. 08-60315
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

FREDERICK MOSHE OMONDI

                                           Petitioner

v.

ERIC H HOLDER, JR, US ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A96-044-375


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
      Frederick Moshe Omondi is a native and citizen of Kenya. He was ordered
to be deported to the United Kingdom, if accepted, or to Kenya, for failing to
abide by the terms of his student visa. He appeals the denial of his claims for
asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). To obtain relief, Omondi “must show that the evidence he




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60315

presented was so compelling that no reasonable factfinder could fail to find” that
he was entitled to relief. INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).
      The Immigration Judge (IJ) and the Board of Immigration Appeals (BIA)
agreed that Omondi’s asylum claim is barred because he did not raise it within
one year of entering the United States. See Arif v. Mukasey, 509 F.3d 677, 680
(5th Cir. 2007); 8 U.S.C. § 1158(a)(2)(B), (D). Omondi fails to challenge this
issue and, in any event, we lack jurisdiction to review the factual basis for this
ruling. Arif, 509 F.3d at 680.
      To obtain withholding of removal, Omondi must show “that it is more
likely than not that [his] life or freedom would be threatened by persecution on
account of his race, religion, nationality, membership in a particular social
group, or political opinion.” Id. “[P]ersecution is an extreme concept that does
not include every sort of treatment our society regards as offensive.”           Id.
(internal quotation marks and citation omitted).
      Omondi argues he faces a likelihood of persecution or torture by Kenyan
police because they detained and beat him once in 1997 for his involvement in
a student riot. This single detention does not rise to the level of persecution. See
Abdel-Masieh v. INS, 73 F.3d 579, 584 (5th Cir. 1997). Moreover, Omondi has
made no showing that the detention was due to his “race, religion, nationality,
membership in a particular social group, or political opinion.” Arif, 509 F.3d at
680-81.
      Omondi contends that the Kenyan government would detain him upon his
return to Kenya because he was deported on criminal grounds. He based this
assertion on the experience of an acquaintance who had been deported for drug
trafficking and detained for several days on his return. This contention is
baseless because Omondi’s 2007 federal conviction for trafficking in stolen
property is not the ground for his removal.         Moreover, his single item of
unconfirmed anecdotal evidence does not compel a finding that the BIA’s
rejection of this claim was incorrect.

                                         2
                                   No. 08-60315

      Omondi primarily asserts that he fears persecution from the outlawed
Mungiki organization.      The Mungiki began as an anti-Western religious,
cultural, and political movement but is now generally regarded as more of an
underworld gang, implicated in widespread murder, robbery, extortion,
kidnaping, and other forms of terrorism and violence. Omondi testified that his
mother was once a Mungiki cleric. After the Mungiki began to take on a more
violent and criminal aspect, Omondi’s mother renounced her membership in the
organization. Evidently as a result of her defection, she was murdered by a
Mungiki death squad.
      “Persecution” must be inflicted under government sanction, or by groups
“the government is unable or unwilling to control.” Adebisi v. INS, 952 F.2d 910,
914 (5th Cir. 1992) (internal quotation marks omitted). Similarly, torture for
purposes of Omondi’s claims for relief under the CAT must be “with the consent
or acquiescence of a public official or other person acting in an official capacity.”
Zhang, 432 F.3d at 345. The Mungiki are not a government organization, and
Omondi’s own evidence shows that the government of Kenya is actively fighting
the Mungiki. We cannot conclude that the Kenyan government is unwilling or
unable to control the Mungiki.
      Moreover, Omondi does not challenge the BIA’s finding that he is not in
a similar situation as his murdered mother who was a former Mungiki cleric
targeted for defecting from the Mungiki.          In addition, given the evident
metamorphosis of the Mungiki into a criminal gang, Omondi has failed to
establish that any action taken against him by the Mungiki would be on account
of a forbidden reason rather than as a personal vendetta or random criminal act.
Cf. Elias-Zacarias, 502 U.S. at 482 (holding that “the mere existence of a
generalized ‘political’ motive” does not establish persecution on forbidden
ground); see Mwembie v. Gonzales, 443 F.3d 405, 414 (5th Cir. 2006) (denying
relief despite evidence of egregious abuse because the persecution was not on
account of any of forbidden reason).

                                         3
                                  No. 08-60315

      Omondi fails to make any argument specific to the CAT or to establish
that it is more likely than not that he would be tortured if returned to Kenya.
Omondi’s CAT claim is both waived and unsubstantiated. See Mwembie, 443
F.3d at 415-16.
      Omondi further contends in a conclusional manner that his IJ hearing was
unfair due to bias and prejudice; the immigration courts’ treatment of Africans
violates the Equal Protection and Due Process clauses; the immigration courts
failed to consider evidence of changed conditions in Kenya; the BIA erred by
adopting the IJ’s decision without opinion; the presumption that his federal
crime involved moral turpitude deprives him of due process; and the
immigration courts failed to consider cumulative hardship factors. He has failed
to offer any argument or authorities in support of these bare assertions; they are
insufficient to preserve issues for appeal. See Chambers v. Mukasey, 520 F.3d
445, 448 n.1 (5th Cir. 2008); Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987).
      Omondi has failed to show that the evidence compelled a conclusion other
than that reached by the IJ and BIA. See Elias-Zacarias, 502 U.S. at 483-84.
The petition for review is DENIED.




                                        4